PUBLISHED
                                                    Filed:   1/26/07

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No.   02-1088



BOYD AND STEVENSON COAL COMPANY,
                                                         Petitioner,

     versus

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;

     and

IRENE SLONE,
                                                        Respondents.




                            O R D E R



     In this case, Irene Slone, a widow, was awarded benefits for

her husband's death due to black lung disease.     That judgment was

paid by the Virginia Property and Casualty Insurance Guaranty

Association (VPCIGA).

     Mrs. Slone has before us a motion to remand the case to the

Director, Office of Workers Compensation Programs for a decision as

to liability for the payment of attorney's fees for Mrs. Slone's

attorney in this court and otherwise.   The Director has called our
attention to the fact that the said VPCIGA is not a party to this

proceeding and has, nevertheless, declined liability on his part,

although he is of opinion that VPCIGA is so responsible.    We note

at this point that in at least one case we have heard, we have

stated that the Director's interpretation of the Black Lung Act

should be deferred to.   Betty B Coal v. Director, 194 F.3d 491, 498

(4th Cir. 1999).   Mrs. Slone's attorney has advised us that he is

advised by the attorney for VPCIGA that it will decline to pay his

attorney's fees, in an amount which should be allowed by this court

or an administrative body.

     It is accordingly ADJUDGED and ORDERED as follows:

     1.   Virginia Property Casualty Insurance Guaranty Association

shall be, and it hereby is, made a party to this proceeding.    The

clerk of this court will cause to be served on VPCIGA a copy of

this order.   Upon such service,    VPCIGA will be a party to this

proceeding.

     2.   We invite motions by all interested parties with respect

to liability for such attorney's fees, especially VPCIGA, Irene

Slone, Boyd   and Stevenson Coal Company, and the Director.    Said

motions will be filed within 30 days from the date of service of

this order upon VPCIGA and will be not more than 10 pages in

length, including citation of authorities.

     3. Following the filing of the motions mentioned in paragraph

2 above, the court will enter such orders as may be appropriate.
With the concurrences of Judge Wilkinson and Judge Niemeyer.




                         /s/ H. E. Widener, Jr.



                              For the Court